DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 4, 2021 has been entered.
 
Response to Amendment
By Applicant’s amendment filed January 4, 2021, claims 11, 16 and 17 have been amended, and new claims 33-43 have been added.  Claims 11-14, 16-18 and 28-43 are currently pending. Claims 1-10, 15 and 19-27 are canceled. Claims 11-14, 16-18 and 28-43 are currently presented for examination.

Response to Arguments
Applicant's arguments filed January 4, 2021 have been fully considered but they are not persuasive. Applicant argues that the claims have been amended to overcome .
This argument is found not persuasive because it is maintained that the use of the transitional phrase “consists of” immediately following the preamble of claim 11 and the use of the transitional phrase “comprises” within the body of claim 11 renders said claim and all claims dependent upon claim 11 indefinite. This is because the use of the transitional phrase “comprising” within the body of the claim implies that the composition contains additional components not recited in instant claim 11. However, the transitional phrase "consisting of immediately following the preamble of the claim excludes any element, step, or ingredient not specified in the claim. In re Gray, 53 F.2d 520, 11 USPQ 255 (CCPA 1931); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) ("consisting of defined as "closing the claim to the inclusion of materials other than those recited except for impurities ordinarily associated therewith"). In addition, claims 16-18 are further indefinite since a claim which depends from a claim which "consists of the recited elements or steps cannot add any additional element or step. Thus the previous rejection under 35 USC 112(b) is hereby maintained. In addition, the previous rejection under 35 USC 112 (d) is hereby maintained for the same reasons as detailed above. Therefore all previous rejections are hereby maintained.
New claims 33-43 are in proper format and thus are allowable since said method claims exclude additional steps and the administration of additional amino acids.  The prior art of record teaches administration of additional amino acids not recited in the instant claims.  The prior art of record does not teach or suggest selecting the claimed amino acids while excluding other amino acids and thus the cited claims of the instant .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-14, 16-18 and 28-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 11-14, 16-18 and 28-32 of the instant application claim a method of treating mucositis in a patient who is suffering from neoplasia of the cervical-cephalic region and who is undergoing radiation therapy and/or chemoradiotherapy, the method consists of: selecting an amino acid composition for use in the treatment of mucositis in the patient who is suffering from neoplasia of the cervical-cephalic region and who is undergoing radiation therapy and/or chemoradiotherapy, the amino acid composition comprises an active agent, said active agent consists of the amino acids glutamine, leucine, isoleucine, valine, lysine, threonine, histidine, phenylalanine, methionine, tryptophan, tyrosine, and cystine, wherein the amino acid composition is free of any further different amino acids, the glutamine:leucine weight ratio is in the range 4.3 to 5.3, and glutamine is present in an amount between 50 and 65%
The use of the transitional phrase “consists of” immediately following the preamble of claim 11 and the use of the transitional phrase “comprising” within the body of claim 11 renders said claim and all claims dependent upon claim 11 indefinite.  This is because the use of the transitional phrase “comprises” within the body of the claim implies that the composition contains additional components not recited in instant claim 11.  However, the transitional phrase "consists of" immediately following the preamble of the claim excludes any element, step, or ingredient not specified in the claim. In re Gray, 53 F.2d 520, 11 USPQ 255 (CCPA 1931); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) ("consisting of" defined as "closing the claim to the inclusion of materials other than those recited except for impurities ordinarily associated therewith"). In addition, claims 16-18 are further indefinite since a claim which depends from a claim which "consists of" the recited elements or steps cannot add any additional element or step. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale



The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then 

Claims 16-18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 16-18 fail to further limit the subject matter of the claim from which they depend since claim 11 claims “a method consists of” and a claim which depends from a claim which "consists of" the recited elements or steps cannot add any additional element or step
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
Claims 1-10, 15 and 19-27 are canceled.  Claims 11-14, 16-18 and 28-32 are rejected.  Claims 33-43 are allowed.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236.  The examiner can normally be reached on Monday-Friday 9:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark L Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM